Treat, C. J. It is provided, by the ordinance of the 18th of April, 1818, that section sixteen in every township shall be granted to the State, for the use of the inhabitants of such township, for the use of schools. The act of the 28th of February, 1833, recognized a ferry, as regularly established across the Kaskaskia River, on section sixteen, township one, south, range five west, and conferred authority on the County Commissioners’ Court to renew the ferry license to the trustees of schools, or the lessee of the section. In 1842, the school commissioner sold the whole of this section except lots five and six, which he withheld from sale for ferry purposes. The 2d section of an act of 23d of February, 1843, required the commissioner to sell the reserved lots, at public auction. The 3d section declared that the purchaser of the lots, might forever have and enjoy all the ferry privileges pertaining to the sixteenth section, provided he should, within three years, make the road leading through the bottom, to and from the ferry, above high-water mark. The lots were sold and conveyed to Sirledon Tatman, for the sum of $492. By an act of the 23d Feb. 1845, the time for the construction of the road was extended to the 1st of May, 1847; and the act of the 15th of February, 1851, repealed the 3d section of the act of February, 23d, 1843. In September, 1851, the trustees of schools filed a bill in chancery, against Tatman, setting forth the foregoing state of facts, and alleging that lots five and six and the ferry privileges were worth, and would have brought at the sale, $2,500, and praying that the sale might be set aside, and Tatman held to account for the rents and profits of the ferry. The court sustained a demurrer, and dismissed the bill. It is insisted, that the act of 1843 appropriated the property of the township to the construction of the road; and, therefore, that the sale was invalid, and should be set aside. We hold that the legislature has not attempted to exercise any such power. The sale did not divert any portion of the property belonging to the township. The act directed a sale of the land, but did not interfere with the proceeds. It simply provided for a conversion of the land into money. The proceeds were to go into the treasury of the township. There is no pretence that the lots did not bring their full value. The only complaint is, that a ferry franchise was not sold with the lots, and the gross proceeds added to the funds of the township. The township had no rights in a ferry franchise, that were not subject to the entire control of the legislature. The ordinance secured the sixteenth section to the inhabitants of the township, for the use of schools. But they did not thereby acquire any right to a ferry franchise. Such a franchise is not an incident to the ownership of land. A party cannot exercise a ferry franchise on his own land, without the consent of the State. Franchises are creatures of the sovereign power, which it may grant or refuse at pleasure. Even if a franchise to keep a ferry on the sixteenth section had been granted to the trustees, it was competent for the legislature to revoke it. A grant of this character to a public corporation, may, at any time, be resumed by the State. It is not like the case of the grant of a franchise to an individual, or a private corporation. Public corporations are but parts of the machinery employed in carrying on the affairs of the State ; and they are subject to be changed, modified, or destroyed, as the exigencies of the public may demand. The State may exercise a general superintendence and control over them, and their rights and effects, so that their property is not divested from the uses and objects for which it was given or purchased. That the trustees of schools are corporations of this character, and subject to be regulated and controlled by the legislature, is fully established by the cases of Bradley v. Case, 3 Scam. 585, and Bush v. Shipman, 4 Scam. 186. If the legislature can direct the school lands to be converted into money, and permit the debtors to the school fund to discharge their obligations in bank-notes, or other securities, it may certainly take away from the trustees of a township a mere franchise to keep a ferry. The sale of the lots, and the grant of a ferry franchise to the purchaser, were independent matters. The purchaser was permitted to have the franchise upon the performance of certain conditions. He was to construct a road, as an equivalent or compensation for the ferry privilege. The lots formed no part of the consideration for malting the road. The purchaser was at liberty to accept or refuse the franchise. If accepted, a failure to construct the road would not affect his title to the lots. It could work a forfeiture of the franchise only. And the State alone could insist upon or waive the forfeiture. The decree is affirmed. Decree affirmed.